Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are active in this application.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/23/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Remarks
4.	Independent claim 12 recites a computer program product comprising a computer readable storage medium.  The Applicants' Specification, paragraph [0058], discloses “computer readable storage medium can be a tangible device that can retain and store instructions...The computer readable storage medium may be, for example, but is not limited to, an electronic storage device…a portable computer diskette, a hard disk,…" (Emphasis added).  Although the computer readable storage medium at this point contains open-ended computer readable storage medium.  However, Paragraph [0058] further redefines “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Therefore, the claimed computer readable storage medium is limited to non-transitory tangible media and are patentable.
 

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
	Regarding to claim 2 and claim 13, “the distributed database architecture” have been amended to --the distributed database structure--.

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
In view of searches for prior arts, none of the prior arts and the references of record teaches or suggests the claimed invention having the combination of features and elements in the independent claims 1, 12, 19 and 20. 
Dependent claims are allowable because they depend from allowable base claims.	
The Examiner has conducted searches for prior arts including Non Patent Literature.  None of the prior arts of record teaches or suggests the claimed invention.  Claims 1-20 are allowed.	
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Fu (US 2020/0184082).
	Manchepalli (US 2016/0254911).
	Balakrishnan (US 2013/0191650).
	Pfannenschmidt et al. (US 10,491,576).
	Mathaiyan et al. (US 2017/0026355).
	Wang et al. (US 2014/0075183).
	Hersans et al. (US 2019/0114438).
	Deshpande et al. (US 2017/0300703).
	Paulovicks et al. (US 9,934,395).
	Yan et al. (US 2019/0294596).
	Auvenshine et al. (US 2017/0293534).
	Krishnan et al. (US 2013/0047230).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be 

/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153